Order entered January 28, 2013




                                          In The
                                  Qtourt of peat
                         jriftb Itrfrt of exa at afta
                                   No, 05-13-00085-CV

          IN RE K.W. MINISTRIES, INC. dlb/a CRUSH AUTO SALES, Relator

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC42-05094

                                         ORDER
                       Before Justices Moseley, Francis, and Fillmore

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                         ROBERT M. FILLMORE
                                                         JUSTICE